Exhibit 3.1 Articles of Amendment to Articles of Incorporation of RealEstateContacts.com, Inc. (Name of Corporation as currently filed with the Florida Dept. of State) P05000037567 (Document Number of Corporation (if known) Pursuant to the provisions of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the followingamendment(s) to its Articles of Incorporation: A.If amending name, enter the new name of the corporation: Real Estate Contacts, Inc. The new name must be distinguishable and contain the word "corporation," "company," or "incorporated" or the abbreviation 'Corp.," "Inc.," or Co.," or the designation "Corp,' "Inc," or "Co". A professional corporation name must contain the word "chartered," "professional association," or the abbreviation "P.A." B.Enter new principal office address, if applicable: (Principal office address MUST BE A STREET ADDRESS) C.Enter new mailing address, if applicable: (Mailing address MAY BE A POST OFFICE BOX) D.If amending the registered agent and/or registered office address in Florida, enter the name of the new registered agent and/or the new registered office address: Name of New Registered Agent: New Registered Office Address: (Florida street address) , Florida (City) (Zip Code) New Registered Agent's Signature, if changing Registered Agent: I hereby accept the appointment as registered agent. I am familiar with and accept the obligations of the position. Signature of New Registered Agent, if changing If amending the Officers and/or Directors, enter the title and name of each officer/director being removed and title. name, and address of each Officer and/or Director being added: (Attach additional sheets, if necessary) Title Name Address Type of Action oAdd oRemove oAdd oRemove oAdd oRemove E. If amending or adding additional Articles, enter change(s) here: (attach additional sheets, if necessary), (Be specific) F.
